DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 04/05/2022 have been entered. Claims 1-22 are pending.
3.	Applicant’s arguments, see pages 9-10, filed 04/05/2022, with respect to objection to the specification and 112(b) rejections have been fully considered and are persuasive.  The objection to the specification and 112(b) rejections of claims 1-20 have been withdrawn. 
4.	Applicant’s arguments, see pages 10-12, filed 04/05/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Della Pena (US 2019/0220011 A1), and further in view of Zhu et al. (US 2020/0150275 A1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 7, 11, 12, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Della Pena (US 2019/0220011 A1), in view of Zhu et al. (US 2020/0150275 A1).
Regarding claim 1:
Della Penna teaches:
	A method for determining a difference between progress of a manually-driven vehicle and progress of a simulated autonomous vehicle (Figs. 1, 4-6, paras. [0075]-[0076]), the method comprising:
	retrieving, by one or more processors (Figs. 1, 5-6, “event-adaptive computing platform), log data (event data) collected for the manually-driven vehicle along a route (Fig. 5, [0069] “Event data extractor 551 is configured to receive event data 536a, 536b, 536c, and 536d, and then extract autonomous vehicle data (“AV data”) 552a, computed data 552b, sensor data 552c, and intervention data 552d. AV data 552 may include data representing computed vehicular drive parameters”);
	generating, by the one or more processors based on the retrieved log data, a portion of the route (Fig. 5, [0068], “In the example shown, event adaption processor 550 receives event data 536a, 536b, 536c, and 536d via networks 530 from respective autonomous vehicles 519a, 519b, 519c, and 519d, each traveling the same roadway 511 and encountering the same stop sign 546.” – A portion of the route/roadway 511 includes stop sign 546 as shown in Fig. 5);
	running, by the one or more processors using first software for the autonomous driving, a simulation including the simulated autonomous vehicle that drives along to follow a same route as the manually-driven vehicle (para. [0075] “Simulator 659 may be configured to generate simulated autonomous vehicle behavior 680 associated with an event. For example, consider that one or more drivers … in different vehicles fail to perceive a stop sign 646 (i.e., not in map data) due to a tree 644 interfering the visibility of stop sign 646, and, thus, may perceive stop sign 646 with little reaction time, thereby causing heavy amounts of brake pressure to effect an immediate stop. To ensure sufficient time to stop to avoid a collision with vehicle 619 at intersection 699, event resolver 657 may control the simulation so as to test various “corner cases,” whereby one or more control signals, sensor data values, and computed vehicular drive parameters may operate beyond normative ranges of operation during an event.”; [0076] “Simulator 659 can simulate of the application of various values for one or more of the control signals, the sensor data, and the subset of computed vehicular drive parameters to test and resolve the type of event.”; 
	collecting, by the one or more processors, simulation data for the simulated autonomous vehicle ([0076], “Simulator 659 can simulate of the application of various values for one or more of the control signals, the sensor data, and the subset of computed vehicular drive parameters to test and resolve the type of event. For example, application of brake pressure may be implemented at various time intervals preceding detection of stop sign 646 at various distances 660 and at various velocities 682. In association with road characteristics of lane 611 of roadway 626, Simulator 659 can modify various parameters, including one or more roadway characteristics, which may include a degree of traction at surface, type of road material (e.g., pavement, asphalt, etc.), whether lane 611 is sloped uphill or downhill (and by how much), a degree of slipperiness during rain or icing conditions, etc.” – When testing various simulations, simulation data is collected to determine an optimal result); and 
	determining, by the one or more processors, a first difference (an event) between a first progress of the manually-driven vehicle at a point along the route determined based on one or more metrics extracted from the log data and a second progress of the simulated autonomous vehicle at the point along the route based one or more metrics extracted from the simulated data (Fig. 5, [0065], “Such patterns of data may be indicative of “non-normative” events occurring at any of autonomous vehicles 519a, 519b, 519c, and 519d during an event in which, for example, human intervention is asserted to control an autonomous vehicle 519. During such situations, human-provided inputs may deviate to a specific degree (e.g., a threshold range of one more parameter values) from computed vehicular drive parameters (e.g., trajectories), pre-programmed input (e.g., drive parameters based on rules), or dynamically-generated logic, such as path planning rules.”; [0073] “According to various examples, event adaptation processor 550 may be configured to generate normative models of pedestrians, vehicles, and other objects based on vehicle data aggregated at event-adaptive computing platform 509. Geo-localized models may be transmitted to autonomous vehicles to predict classification and types of objects as well as potential movements of dynamic objects. An autonomy controller may compare observed data against modeled predictive data to detect an event.”; [0029], “In response, event-adaptive computing platform 109 may evaluate a subset of signals representing event data, including comparing the subset of signals against one or more patterns of similar event data (e.g., from other autonomous vehicles 120) to identify modifications to autonomy controller 150 or other autonomous-related data to resolve, minimize, or negate similar conflicting vehicular drive parameters (e.g., applied versus computed) relative to defect 140.”). 
	Della Pena fails to specifically teach the route includes a plurality of path segments, each of the plurality of path segments being defined by a position of the manually-driven vehicle at a start of a time segment and at an end of the time segment. 
	However, in the same field of endeavor, Zhu teaches a plurality of path segments, each of the plurality of path segments being defined by a position of the manually-driven vehicle at a start of a time segment and at an end of the time segment (para. [0034] “Each segment of the trajectory may correspond to a same predetermined moving distance of vehicle 100. For example, a moving distance d may be predetermined and set in point cloud segmentation unit 210. Assuming the departure time of vehicle 100 is                        
                             
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    , according to the trajectory of vehicle 100, point cloud segmentation unit 210 may record the moving distance of vehicle 100 until it reaches d at time                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    . The segment of point cloud 201 corresponding to the segment of trajectory traveled by vehicle 100 within time interval                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    −                        
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    , is set to be associated with the moving distance d. Point cloud segmentation unit 210 may also record the start point (at time                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ) and the end point (at time                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ) on the trajectory and associate the start and end points with the point cloud segment. In this manner, point cloud segmentation unit 210 may divide point cloud 201 into n segments, each of which is associated with the predetermined moving distance d.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Della Pena to segment the route into a plurality of path segments, each of the plurality of path segments being defined by a position of the manually-driven vehicle at a start of a time segment and at an end of the time segment, as taught by Zhu. Such modification reduces an amount and time of data to be processed when only processing data for a path segment of a route rather than the whole route. 

Regarding claim 2:
Della Pena further teaches:
determining, by the one or more processors, an adjustment to the first software based on the determined first difference to cause the first software to operate the simulated autonomous vehicle more similarly to the manually-driven vehicle ([0024], [0029], “For example, event-adaptive computing platform 109 may transmit updated map data 136 to be used for other autonomous vehicles 120, where map data 136 identifies pothole 140 based on above-described Z-axis acceleration data. The updated map data may be used to avoid pothole 140 during subsequent travels over lane 111. Further, event-adaptive computing platform 109 may generate an updated revision of image capture processes as well as other sensor software to increase the likelihood of identifying and detecting defect 140. Such a revision transmitted as update data 136 for implementation by autonomy controller 150. Event-adaptive computing platform 109 may be configured to modify any portion of logic for implementing autonomy controller 150, or the like, of autonomous vehicle 120 to determine an optimal subset of actions or rules autonomy controller 150 may implement similar subsequent situations relating to, for example, pothole 140.”; [0030], “In some situations, a human driver may intervene to assume control should the user perceive path 125, for example, being implement too close to the construction zone. As such, the user may “yank” control from autonomy controller 150. Event recorder 156 may record multiple subsets of data associated with the event for transmission as data 138 to event-adaptive computing platform 109, which may be configured to, for example, identify objects 142 as an environmental anomaly and to further characterize the driving behaviors of the human driver to classify the driver as a type of driver with which to modify subsequent encounters with objects 142. Thus, path 125 around cones 142 may be initiated sooner (e.g., farther away from the construction zone) so as to provide comfort to the classified user so that they need not feel compelled to assume manual control of autonomous vehicle 120.”; [0058]). 

Regarding claim 7: 
Della Pena further teaches:
selecting, …, the portion of the route based on a type of location (Figs. 1 and 5, [0068] --- the portion of the route selecting for simulation includes the stop sign 64).

Regarding claim 11:
Claim 11 recites a non-transitory, tangible computer-readable medium which corresponds to a method of claim 1, and contains no additional limitations. Therefore, claim 11 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 12:
Claim 12 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 2, and contains no additional limitations. Therefore, claim 12 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 17:
Claim 17 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 7, and contains no additional limitations. Therefore, claim 17 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claims 21 and similarly cited claim 22: 
Della Pena teaches:
The method of claim 1 and the medium of claim 11.
Della Pena is silent about:
wherein a length of time between the start of the time segment and the end of the time segment is same for each of the plurality of path segments. 
However, Zhu teaches:
wherein a length of time between the start of the time segment and the end of the time segment is same for each of the plurality of path segments (Abstract “The method may include receiving a point cloud and a plurality of images with respect to a scene captured by a plurality of sensors associated with a vehicle as the vehicle moves along a trajectory. The method may include segmenting the point cloud into a plurality of segments each associated with a start point and an end point on the trajectory of the vehicle.”; para. [0034] “Each segment of the trajectory may correspond to a same predetermined moving distance of vehicle 100. For example, a moving distance d may be predetermined and set in point cloud segmentation unit 210. Assuming the departure time of vehicle 100 is                        
                             
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    , according to the trajectory of vehicle 100, point cloud segmentation unit 210 may record the moving distance of vehicle 100 until it reaches d at time                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    . The segment of point cloud 201 corresponding to the segment of trajectory traveled by vehicle 100 within time interval                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    −                        
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    , is set to be associated with the moving distance d. Point cloud segmentation unit 210 may also record the start point (at time                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ) and the end point (at time                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ) on the trajectory and associate the start and end points with the point cloud segment. In this manner, point cloud segmentation unit 210 may divide point cloud 201 into n segments, each of which is associated with the predetermined moving distance d.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Della Pena to include a plurality of path segments with identical length of time for each of the path segments, as taught by Zhu, since it has been held that mere duplication of the essential working parts of a device, i.e. identical length of time for each path segment, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

7.	Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Della Pena, as modified by Zhu, and further in view of Reed (US2018/0307236 A1; hereinafter, “Reed”).

Regarding claim 3: 
Della Pena teaches:
The method of claim 2, wherein the determining of the adjustment includes …
Della Pena and Zhu are silent about:
altering a passenger discomfort level permitted for a type of location or a type of maneuver associated with the portion of the route.
Reed teaches:
altering a passenger discomfort level permitted for a type of location or a type of maneuver associated with the portion of the route (para. [0018] --- … when determining a motion plan for autonomously operating a vehicle along the route … based on the road pitch at a particular location (--- a type of location), … the planned velocity or acceleration at that location along the route (---associated with the portion of the route) may be limited to maintain … to achieve a desired level of passenger comfort (e.g., at the crest or trough of a hill)(--- altering a passenger discomfort level). Similarly, the road pitch may be utilized to determine acceleration or deceleration limits at locations along the route to achieve a desired level of passenger comfort (e.g., by avoiding unnecessary or unnatural vehicle accelerations while traveling downhill, unnecessary decelerations while traveling uphill, and the like) or to account for practical vehicle capabilities (e.g., when vehicle acceleration is limited traveling uphill, when vehicle deceleration is limited traveling downhill, and the like)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Pena’s system, as modified by Zhu, to determine acceleration or deceleration limits at locations along the route, as taught by Reed, in order to avoid unnecessary or unnatural vehicle accelerations or decelerations according to a location along the route. Such modification enables the system to achieve a desired level of passenger comfort in determining a motion plan for autonomous driving vehicles along the route. 

Regarding claim 4: 
Della Pena teaches:
The method of claim 2, wherein the determining of the adjustment includes …
Della Pena and Zhu are silent about:
altering an amount of buffer given to a type of object.
Reed teaches:
altering an amount of buffer given to a type of object (para. [0053] --- The lateral vehicle constraint data 422 may also include … the rate of change for … minimum lateral separation distances or buffers for obstacles or lane boundaries, lane preferences, and the like.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Pena’s system, as modified by Zhu, to change buffers of obstacles, as taught by Reed, in order to secure a passenger comfort and safety from a type of objects or obstacles in a vicinity of the vehicle or the future route. Such modification ensures the system to be able to avoid a collision with objects or obstacles by planning a number of reasonable driving routes according to the possible moving trajectory of the obstacles and current states of the virtual vehicle.

Regarding claim 13:
Claim 13 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 3, and contains no additional limitations. Therefore, claim 13 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 14:
Claim 14 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 4, and contains no additional limitations. Therefore, claim 14 is rejected by applying the same rationale used to reject claim 4 above.

8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Della Pena, as modified by Zhu, and further in view of Kong et al. (US2018/0024553 A1; hereinafter, “Kong”).
Regarding claim 5:
Della Pena teaches:
The method of claim 1.
Della Pena and Zhu are silent about:
running, by the one or more processors, the simulation using a second software;
determining, for the second software, by the one or more processors, a second difference between the first progress of the manually-driven vehicle and the second progress of the simulated autonomous vehicle; and
selecting, by the one or more processors, one of the first software or the second software that is a closest in progress to the first progress of the manually-driven vehicle.
Kong teaches:
a first software (para. [0047] --- at processing stage 501, first planned route 511 and second planned route 512 have been generated by planning module 301. At processing stage 502, first simulated route 521 is generated (---Notes that a simulation logic 411 for processing stage 502 teaches a first software) based on a simulation performed on the planning and control data associated with first planned route 511 and a vehicle profile of the vehicle); and
the method further comprises:
running, by the one or more processors (--- see above), the simulation for the autonomous vehicle for each of one or more second software (para. [0047] --- at processing stage 501, first planned route 511 and second planned route 512 have been generated by planning module 301. At processing stage 502, first simulated route 521 is generated based on a simulation performed on the planning and control data associated with first planned route 511 and a vehicle profile of the vehicle. At processing stage 503, second simulated route 522 is generated (--- running the simulation for the autonomous vehicle for each of one or more second software. Notes that a simulation logic 411 for processing stage 503 teaches a second software) based on a simulation performed on the planning and control data associated with second planned route 512 and the vehicle profile of the vehicle);
determining, for the second software, by the one or more processors, a second difference between the first progress of the manually-driven vehicle and second progress of the simulated autonomous vehicle (para. [0048] --- simulated route 522 (--- the second progress of the simulated autonomous vehicle) is compared with second planned route 512 (---the first progress of the manually-driven vehicle) to determine second controlling error 532 (--- determining a second difference) associated with second planned route 512.); and
selecting, by the one or more processors, one of the first software or the second software that is a closest in progress to the first progress of the manually-driven vehicle (para. [0048] --- the first controlling error represented at point 531 is larger than the second controlling error represented at point 532. As a result, second planned route 512 will be selected for operating the vehicle.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Pena’s system, as modified by Zhu, to perform a simulation of multiple possible routes by multiple software, as taught by Kong, in order to consider various sensor data and environment in a vicinity of the vehicle or the future route. Such modification allows for selection of the best route from the simulated multiple routes such that the selected route is closest to a real driving route and mode. 

Regarding claim 15:
Claim 15 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 5, and contains no additional limitations. Therefore, claim 15 is rejected by applying the same rationale used to reject claim 5 above.

9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Della Pena, as modified by Zhu, and further in view of Siegel et al. (US2015/0066355 A1; hereinafter, “Siegel”).

Regarding claim 6: 
Della Pena teaches:
The method of claim 1, further comprising …
Della Pena further teaches:
estimating, by the one or more processors (--- see claim 1 above), … progress issues for the simulated autonomous vehicles ([0076] “Simulator 659 can simulate of the application of various values for one or more of the control signals, the sensor data, and the subset of computed vehicular drive parameters to test and resolve the type of event. For example, application of brake pressure may be implemented at various time intervals preceding detection of stop sign 646 at various distances 660 and at various velocities 682. In association with road characteristics of lane 611 of roadway 626, Simulator 659 can modify various parameters, including one or more roadway characteristics, which may include a degree of traction at surface, type of road material (e.g., pavement, asphalt, etc.), whether lane 611 is sloped uphill or downhill (and by how much), a degree of slipperiness during rain or icing conditions, etc.”).
Della Pena and Zhu are silent about:
estimating … a frequency of progress issues for … vehicles …
Siegel teaches: 
estimating … a frequency of progress issues for … vehicles … (para. [0040] --- the aggregation server 120 may determine a traffic density data 202 measurement related to the frequency of vehicle 102 stops).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Pena’s system, as modified by Zhu, to predict the frequency of vehicle stops, as taught by Siegel, in order to determine a traffic density data measurement in a vicinity of the vehicle or the future route. Such modification allows for a selection of a higher quality route over a potentially faster route by predicting the frequency of vehicle stops in the future route.

Regarding claim 16:
Claim 16 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 6, and contains no additional limitations. Therefore, claim 16 is rejected by applying the same rationale used to reject claim 6 above.

10.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Della Pena, as modified by Zhu, and further in view of Zhu et al. (US2019/0084571 A1). 
Regarding claim 8: 
Della Pena teaches:
The method of claim 1, further comprising … by the one or more processors…
Della Pena and Zhu are silent about:
	selecting … the portion of the route based on user input.
Zhu (US 2019/0084571 A1) teaches:
	selecting … the portion of the route based on user input (para. [0034] --- For example, a user as a passenger may specify (--- based on user input) a starting location and a destination of a trip (--- the portion of the route), for example, via a user interface. Perception and planning system 110 obtains the trip related data).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Pena’s system, as modified by Zhu, to perform a simulation of a route based on user input, as taught by Zhu (US 2019/0084571 A1), in order to consider the user’s preference. Such modification effectively determines a motion plan for autonomous driving vehicles with consideration of driver behaviors and experiences. 

Regarding claim 18:
Claim 18 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 8, and contains no additional limitations. Therefore, claim 18 is rejected by applying the same rationale used to reject claim 8 above.

11.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Della Pena, as modified by Zhu, and further in view of Hashimoto et al. (US 2021/0217254 A1), hereinafter Hashimoto. 
Regarding claim 9:  
Della Pena further teaches:
computing a first metric (Fig. 5, detection of brake pressure at the stop sign) of the manually-driven vehicle along the portion of the route within an amount of time (para. [0068] “One event may be responsive to a human driver intervening to apply hard brakes to stop the vehicle. Another event may include detection of skidding tires (e.g., of autonomous vehicles 519b and 519c). Note that either a driver or an autonomy controller of autonomous vehicle 519b is turning the wheels in direction 543, which is in the direction of the skid. Yet another event may include detection of a driver turning away (e.g., wheels turned into direction 545) from the direction of the skid 541, which may be inapposite and inconsistent with application of rules by an autonomous controller that generate drive parameters to steer autonomous vehicle into the direction of the skid.”);
computing a second metric (Fig. 6, application of brake pressure at various distances 660) of the simulated autonomous vehicle along the portion of the route within the amount of time (para. [0076] “Simulator 659 can simulate of the application of various values for one or more of the control signals, the sensor data, and the subset of computed vehicular drive parameters to test and resolve the type of event. For example, application of brake pressure may be implemented at various time intervals preceding detection of stop sign 646 at various distances 660 and at various velocities 682.”); and
determining that the simulated autonomous vehicle progressed further than the manually-driven vehicle by comparing the first metric and the second metric(para. [0075] “Simulator 659 may be configured to generate simulated autonomous vehicle behavior 680 associated with an event. For example, consider that one or more drivers or autonomy controllers 650a in different vehicles fail to perceive a stop sign 646 (i.e., not in map data) due to a tree 644 interfering the visibility of stop sign 646, and, thus, may perceive stop sign 646 with little reaction time, thereby causing heavy amounts of brake pressure to effect an immediate stop. To ensure sufficient time to stop to avoid a collision with vehicle 619 at intersection 699, event resolver 657 may control the simulation so as to test various “corner cases,” whereby one or more control signals, sensor data values, and computed vehicular drive parameters may operate beyond normative ranges of operation during an event.”; para. [0072] “Event resolver 557 may include logic to determine an optimal resolution, such as generating executable instructions to begin braking earlier at a sufficient distance to decelerate at a rate that minimizes skidding in icy conditions. Further, event resolver 537 may be configured to modify map data to include stop sign 546 for future use. Update generator 560 may be configured to generate an updated version of autonomy software (e.g., a patch) to download to autonomous vehicles to reduce or eliminate similar events.” – When the simulated autonomous vehicle applies brake pressure at a distance before the stop sign, the distance traveled by the simulated autonomous vehicle is less than the distance traveled by the manually-driven vehicle when the manually-driven vehicle applies brake pressure at the stop sign; para. [0076] discloses various simulations of the vehicle at various distances preceding the distance where the manually-driven vehicle stopped at the stop sign.).
Della Pena fails to explicitly teach that the computed metric is a distance traveled by the manually-driven vehicle and the simulated autonomous vehicle. 
However, in the same field of endeavor, Hashimoto teaches computing a first distance traveled by a first vehicle ([0020] “ In the vehicle controller according to any one of aspects 1 to 7, the processing circuitry may be configured to execute a travel distance obtaining process that obtains a travel distance of the first vehicle”), computing a second distance traveled by a second vehicle ([0020] “a travel distance receiving process that receives a travel distance of the second vehicle”), and determining that the second vehicle progressed less than the first vehicle when the first distance is greater than the second distance ([0020] “a difference between the travel distance of the second vehicle and the travel distance of the first vehicle” – One of ordinary skill in the art would have recognized which vehicle of the two vehicles progress further based on the obtained distances).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Della Pena, as modified by Zhu, to use distance traveled by the vehicles as one of the metrics, as taught by Hashimoto, for determining a difference between the manually-driven vehicle and the simulated autonomous vehicle. Such modification allows for various simulation of the simulated autonomous vehicle to determine the most optimal solution in accordance to environmental situation. 

Regarding claim 10:  
Della Pena further teaches:
computing a first metric (Fig. 5, detection of brake pressure at the stop sign) traveled by the manually-driven vehicle along the portion of the route within an amount of time (para. [0068] “One event may be responsive to a human driver intervening to apply hard brakes to stop the vehicle. Another event may include detection of skidding tires (e.g., of autonomous vehicles 519b and 519c. Note that either a driver or an autonomy controller of autonomous vehicle 519b is turning the wheels in direction 543, which is in the direction of the skid. Yet another event may include detection of a driver turning away (e.g., wheels turned into direction 545) from the direction of the skid 541, which may be inapposite and inconsistent with application of rules by an autonomous controller that generate drive parameters to steer autonomous vehicle into the direction of the skid.”);
computing a second metric (Fig. 6, application of brake pressure at various distances 660) traveled by the simulated autonomous vehicle along the portion of the route within the amount of time (para. [0076] “Simulator 659 can simulate of the application of various values for one or more of the control signals, the sensor data, and the subset of computed vehicular drive parameters to test and resolve the type of event. For example, application of brake pressure may be implemented at various time intervals preceding detection of stop sign 646 at various distances 660 and at various velocities 682.”); and
determining that the simulated autonomous vehicle progressed further than the manually-driven vehicle by comparing the first metric and the second metric (para. [0075] “Simulator 659 may be configured to generate simulated autonomous vehicle behavior 680 associated with an event. For example, consider that one or more drivers or autonomy controllers 650a in different vehicles fail to perceive a stop sign 646 (i.e., not in map data) due to a tree 644 interfering the visibility of stop sign 646, and, thus, may perceive stop sign 646 with little reaction time, thereby causing heavy amounts of brake pressure to effect an immediate stop. To ensure sufficient time to stop to avoid a collision with vehicle 619 at intersection 699, event resolver 657 may control the simulation so as to test various “corner cases,” whereby one or more control signals, sensor data values, and computed vehicular drive parameters may operate beyond normative ranges of operation during an event.”; para. [0072] “Event resolver 557 may include logic to determine an optimal resolution, such as generating executable instructions to begin braking earlier at a sufficient distance to decelerate at a rate that minimizes skidding in icy conditions. Further, event resolver 537 may be configured to modify map data to include stop sign 546 for future use. Update generator 560 may be configured to generate an updated version of autonomy software (e.g., a patch) to download to autonomous vehicles to reduce or eliminate similar events.” – When the simulated autonomous vehicle applies brake pressure at a distance before the stop sign, the distance traveled by the simulated autonomous vehicle is less than the distance traveled by the manually-driven vehicle when the manually-driven vehicle applies brake pressure at the stop sign; para. [0076] discloses various simulations of the vehicle at various distances preceding the distance where the manually-driven vehicle stopped at the stop sign.).
Della Pena fails to explicitly teach that the computed metric is a distance traveled by the manually-driven vehicle and the simulated autonomous vehicle. 
However, in the same field of endeavor, Hashimoto teaches computing a first distance traveled by a first vehicle ([0020] “ In the vehicle controller according to any one of aspects 1 to 7, the processing circuitry may be configured to execute a travel distance obtaining process that obtains a travel distance of the first vehicle”), computing a second distance traveled by a second vehicle ([0020] “a travel distance receiving process that receives a travel distance of the second vehicle”), and determining that the second vehicle progressed less than the first vehicle when the first distance is greater than the second distance ([0020] “a difference between the travel distance of the second vehicle and the travel distance of the first vehicle” – One of ordinary skill in the art would have recognized which vehicle of the two vehicles progresses further based on the obtained distances).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Della Pena, as modified by Zhu, to use distance traveled by the vehicles as one of the metrics, as taught by Hashimoto, for determining a difference between the manually-driven vehicle and the simulated autonomous vehicle. Such modification allows for various simulation of the simulated autonomous vehicle to determine the most optimal solution in accordance to environmental situation.

Regarding claim 19:
Claim 19 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 9, and contains no additional limitations. Therefore, claim 19 is rejected by applying the same rationale used to reject claim 9 above.

Regarding claim 20:
Claim 20 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 10, and contains no additional limitations. Therefore, claim 20 is rejected by applying the same rationale used to reject claim 10 above.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazemi et al. (US2018/0292824 A1) discloses a method to automatically tune cost function gains of an autonomous vehicle motion planning system.
Heit et al. (US2020/0183387 A1) discloses a system for simulation and validation of vehicle systems for automated driving. 
Goldberg (US2019/0129831 A1) disclose a system to control the simulated autonomous vehicle within the simulated environment.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664